***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    LORI K. WINTHROP v. MATTHEW WINTHROP
                  (AC 40622)
                  (AC 40765)
                 DiPentima, C. J., and Keller and Elgo, Js.

                                  Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    denying the plaintiff’s postjudgment motion for contempt. The judgment
    of dissolution incorporated the parties’ separation agreement, which
    required the defendant to pay the plaintiff a minimum of $3000 per
    month in unallocated alimony, with an additional amount owed based
    on the annual earnings of the defendant. The separation agreement
    further provided, inter alia, that a loan that the defendant had received
    from his employer, R Co., was to be forgiven by R Co., and the income
    imputed to the defendant and reflected on his W-2 form. Subsequently,
    the plaintiff filed a motion for contempt, which the court denied, but
    the court nonetheless agreed with the plaintiff that, for the purpose of
    calculating additional alimony, the defendant’s earned income in 2016
    was $168,765.91, the figure reflected on his W-2 form. The court found
    that, in 2016, the defendant had failed to pay additional alimony as
    required by the separation agreement and ordered that he pay the plain-
    tiff $3753.18. On appeal, the defendant claimed that the trial court
    improperly concluded that his earned income was the amount reflected
    on his W-2 form. Specifically, he claimed, inter alia, that the court,
    in calculating his earned income, should have excluded his noncash
    earnings, including amounts allocated in connection with his forgiven
    debt obligations to R Co., as such income never was actually available
    to him. The plaintiff cross appealed and claimed that the trial court
    incorrectly calculated the defendant’s additional alimony payments.
    Held:
1. The trial court properly found that the defendant’s earned income in 2016
    was the amount reflected on his W-2 form and, thus, that he owed
    additional alimony pursuant to the parties’ separation agreement: it was
    evident that the parties intended earned income to be the amount shown
    on the defendant’s W-2 form, as the separation agreement provided that,
    upon written request from the plaintiff, the defendant was required to
    produce his paychecks and W-2 and/or 1099 forms reflecting earned
    income, and that reading was consistent with the definition of earned
    income as set forth in the applicable federal statute (26 U.S.C. § 32 [c]
    [2] [A] [i] and [ii]), which defines earned income as the gross earnings
    received as compensation from employment and the net earnings
    received from self-employment; moreover, the defendant could not pre-
    vail on his claim that, as a financial advisor who did not receive a salary
    or hourly wage from his employer but was compensated purely on a
    commission basis, he was for all practical purposes self-employed and,
    thus, his earned income should be his net earnings, i.e., his gross compen-
    sation minus his business related expenses, and not the figure shown
    on his W-2 form, as net earnings from self-employment for the purposes
    of 26 U.S.C. § 32 relate specifically to compensation from an individual’s
    own business or distributions from a partnership of which the individual
    is a member, the defendant conceded that he was employed by R Co.
    and that he received his commission as compensation for services ren-
    dered as an employee, and the defendant received a W-2 form at the
    end of the year, which, pursuant to the applicable federal regulation
    (26 C.F.R. § 31.6051-1 [a]), is required when an employer deducts and
    withholds taxes from an employee; furthermore, the defendant’s claim
    that the inclusion of his noncash earnings in his earned income was
    improper was unavailing, as the separation agreement clearly provided
    that the income imputed to the defendant in connection with his forgiven
    debt obligations to R Co. was to be included in his earned income for
    the purposes of calculating his additional alimony obligations, and any
    claim that that was not the intent of the parties in drafting their separa-
    tion agreement was contradicted expressly by the unambiguous lan-
    guage provided therein.
2. The trial court incorrectly calculated the defendant’s additional alimony
    payments because it failed to include 30 percent of his earned income
    in excess of $102,000 but less than $150,000; the parties’ separation
    agreement was unambiguous and required the defendant, who earned
    $168,765.91 in 2016, to pay 30 percent of his earned income in excess
    of $102,000 but less than $150,000, and 20 percent of his earned income
    in excess of $150,000 but less than $200,000, and the trial court, which
    ordered the defendant to pay an additional $3753.18 in alimony repre-
    senting 20 percent of the income that the defendant earned in excess
    of $150,000, improperly failed to include 30 percent of the income that
    the defendant earned in excess of $102,000 but less than $150,000, which
    is $14,400.
          Argued January 16—officially released April 30, 2019

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and tried to the court,
Malone, J.; judgment dissolving the marriage and grant-
ing certain other relief in accordance with the parties’
separation agreement; thereafter, the court, Tindill, J.,
denied the plaintiff’s motion for contempt, and the
defendant appealed to this court; subsequently, the
court, Tindill, J., denied the plaintiff’s motion for clarifi-
cation and the defendant’s motion for reargument;
thereafter, the plaintiff cross appealed to this court;
subsequently, the court, Tindill, J., denied the plaintiff’s
motion for articulation; thereafter, this court consoli-
dated the appeals. Reversed in part; judgment directed.
  Matthew Winthrop, self-represented, the appellant-
appellee (defendant).
  Barbara M. Schellenberg, for the appellee-appellant
(plaintiff).
                         Opinion

   DiPENTIMA, C. J. The defendant, Matthew Winthrop,
appeals, and the plaintiff, Lori K. Winthrop, cross
appeals, from the order of the trial court denying the
plaintiff’s postjudgment motion for contempt. The
defendant claims that the trial court improperly found
that his ‘‘earned income,’’ for the purpose of calculating
the amount of additional alimony that he owed the
plaintiff in 2016, was the amount shown on his W-2
form. The plaintiff contends in her cross appeal that,
although the court correctly determined that the defen-
dant’s earned income was the figure provided on his
W-2 form, it failed to calculate the additional alimony
owed in 2016 in accordance with the parties’ separation
agreement (agreement). We affirm the judgment as to
the defendant’s appeal and, as to the plaintiff’s cross
appeal, we reverse the judgment only with respect to
the court’s calculation of the alimony amount owed by
the defendant in 2016.
   The following undisputed facts and procedural his-
tory are relevant for the purposes of this appeal and
cross appeal. The parties were married on November
27, 1996, and their marriage was dissolved on February
9, 2012. The judgment of dissolution incorporated the
parties’ agreement, which provides, in relevant part,
that the defendant is to pay the plaintiff unallocated
alimony until September 11, 2019, or until the plaintiff’s
death, remarriage, or cohabitation for more than three
months, whichever event shall occur first. Pursuant to
article 3.2 of the agreement, the defendant is required
to pay the plaintiff a minimum of $3000 per month,
with an additional amount owed based on the annual
earnings of the defendant. Specifically, the agreement
provides that the defendant is to pay additional alimony
as follows: 30 percent of his earned income in excess
of $102,000 and less than $150,000; 20 percent of his
earned income in excess of $150,000 and less than
$200,000; and 0 percent of his earned income in excess
of $200,000. The agreement also states in article 3.4 that
in any year in which the defendant does not pay the
maximum annual alimony amount, he shall provide the
plaintiff, upon written request, with copies of his quar-
terly paychecks and his year-end W-2 or 1099 forms
reflecting ‘‘earned income.’’
   The agreement also addressed a $160,000 loan that
the defendant had received from his employer, Royal
Bank of Canada (Royal Bank), of which approximately
$46,000 was unspent and in the defendant’s possession.
According to article 6.2 of the agreement, the entirety
of the loan was to be forgiven by Royal Bank, and the
income imputed to the defendant, over a series of years,
and reflected on his W-2. Moreover, the agreement spec-
ified that this imputed income ‘‘shall be included in the
computation of unallocated alimony . . . .’’
   On March 7, 2017, the plaintiff filed a postjudgment
motion for contempt, which alleged that the defendant
had ‘‘refused to voluntarily pay alimony based on [his]
2016 earnings and as stipulated in the divorce decree.’’
On June 13, 2017, the court held an evidentiary hearing
on the plaintiff’s motion and received testimony from
both parties. During the hearing, the plaintiff argued
that, based on the defendant’s 2016 W-2 form, his earned
income was $168,765.91, which, thus, required him to
pay additional alimony as outlined in the parties’
agreement. In response, the defendant stipulated that
although he did owe the plaintiff additional alimony,
he calculated his earned income to be approximately
$104,744. In reaching this figure, the defendant
excluded his noncash earnings, including income that
had been imputed to him in connection with his forgiven
debt obligations to Royal Bank, and deducted from his
cash earnings certain business and medical related
expenses.
   In an order dated June 18, 2017, the court denied the
motion for contempt but nonetheless agreed with the
plaintiff that, for the purpose of calculating additional
alimony, the defendant’s earned income was the figure
reflected on his W-2 form, i.e., $168,765.91. The court,
therefore, found that the defendant had failed to pay
additional alimony as required by the parties’ agreement
and ordered that he pay the plaintiff $3753.18 no later
than August 25, 2017.1 From this decision, both parties
now appeal. Additional facts will be set forth as needed.
                            I
   In his appeal, the defendant claims that the court
improperly concluded that his earned income was the
amount reflected on his W-2 form. Specifically, the
defendant argues that the court, in calculating his
earned income, should have (1) deducted from his cash
earnings the business expenses provided on his 2016
tax return, as these costs were unreimbursed and neces-
sary to the defendant’s compensation as a commis-
sioned salesman, and (2) excluded his noncash
earnings, including amounts allocated in connection
with his forgiven debt obligations to Royal Bank, as
such income never was actually available to him. We
do not agree.
   We begin our analysis of the defendant’s claim by
setting forth our standard of review. ‘‘It is well estab-
lished that a separation agreement that has been incor-
porated into a dissolution decree and its resulting
judgment must be regarded as a contract and construed
in accordance with the general principles governing
contracts.’’ (Internal quotation marks omitted.) McTier-
nan v. McTiernan, 164 Conn. App. 805, 821, 138 A.3d
935 (2016). ‘‘A contract must be construed to effectuate
the intent of the parties, which is determined from the
language used interpreted in the light of the situation
of the parties and the circumstances connected with
the transaction. . . . If a contract is unambiguous
within its four corners, the determination of what the
parties intended by their contractual commitments is
a question of law. . . . When the language of a contract
is ambiguous, [however] the determination of the par-
ties’ intent is a question of fact, and the trial court’s
interpretation is subject to reversal on appeal only if it
is clearly erroneous. . . . In interpreting contract
items, we have repeatedly stated that the intent of the
parties is to be ascertained by a fair and reasonable
construction of the written words and that the language
used must be accorded its common, natural, and ordi-
nary meaning and usage where it can be sensibly applied
to the subject matter of the contract.’’ (Internal quota-
tion marks omitted.) Hirschfeld v. Machinist, 181 Conn.
App. 309, 322–23, 186 A.3d 771, cert. denied, 329 Conn.
913, 186 A.3d 1170 (2018). ‘‘The court will not torture
words to impart ambiguity where ordinary meaning
leaves no room for ambiguity. . . . Moreover, the mere
fact that the parties advance different interpretations
of the language in question does not necessitate a con-
clusion that the language is ambiguous.’’ (Internal quo-
tation marks omitted.) Parisi v. Parisi, 315 Conn. 370,
383, 107 A.3d 920 (2015).
   Applying the foregoing principles to the present mat-
ter, we conclude that the term ‘‘earned income’’ as used
in the parties’ agreement is unambiguous. By the provi-
sions of the agreement itself, it is evident that the parties
intended ‘‘earned income’’ to be the amount shown on
the defendant’s W-2 form. As stated previously in this
opinion, article 3.4 of the agreement provides that, upon
written request from the plaintiff, the defendant is
required to produce his paychecks and ‘‘W-2 and/or
1099’s reflecting earned income.’’ (Emphasis added.)
The inclusion of this provision evinces a clear intent
by the parties that the income provided on the defen-
dant’s W-2 is his ‘‘earned income’’ for the purpose of
ascertaining his additional alimony obligations. More-
over, this reading is consistent with the definition of
‘‘earned income’’ as set forth in 26 U.S.C. § 32 (c) (2)
(A), which states: ‘‘The term ‘earned income’ means
. . . (i) wages, salaries, tips, and other employee com-
pensation, but only if such amounts are includible in
gross income for the taxable year, plus (ii) the amount
of the taxpayer’s net earnings from self-employment
for the taxable year (within the meaning of section 1402
[a]), but such net earnings shall be determined with
regard to the deduction allowed to the taxpayer by
section 164 (f).’’ Pursuant to this definition, earned
income is the gross earnings received as compensation
from employment and the net earnings received from
self-employment.2
  To this second point, however, the defendant con-
tends that, if we conclude the parties intended ‘‘earned
income’’ to have the same definition as provided in
26 U.S.C. § 32, he is for all practical purposes ‘‘self-
employed,’’ and, thus, his earned income should be his
net earnings, i.e., his gross compensation minus his
business related expenses, and not the figure shown
on his W-2. At oral argument before the trial court and
this court, the defendant asserted that, as a financial
advisor, he does not receive a salary or hourly wage
from his employer but is compensated purely on a com-
mission basis. As such, the defendant argued that it is
necessary for him to incur significant expenses through-
out the year in an effort to maintain his skill and knowl-
edge of the financial industry, as well as to market
himself to prospective clients. In support of his position,
the defendant has cited in his brief several Superior
Court decisions in which business expense deductions
were permitted in the calculation of alimony and child
support obligations. See Nedder v. Nedder, Superior
Court, judicial district of Middlesex, Docket No. FA-10-
4019331-S (May 2, 2013) (court considered business
expenses of husband, real estate agent, in determining
appropriate alimony award); Means v. Means, Superior
Court, judicial district of New London at Norwich,
Docket No. CV-94-315846-S (May 22, 1996) (17 Conn.
L. Rptr. 26, 27) (court deviated from child support guide-
lines to account for husband’s business expenses
despite fact that he was not self-employed). We find
these cases to be inapposite and the defendant’s overall
argument unpersuasive.
   Net earnings from self-employment for the purposes
of 26 U.S.C. § 32 relate specifically to compensation
from an individual’s own business or distributions from
a partnership of which the individual is a member. See
26 U.S.C. § 1402 (a) (2012). The defendant concedes
that he is employed by Royal Bank and that he receives
his commission as compensation for services rendered
as an employee. Moreover, he receives a W-2 form at the
end of the year, which pursuant to federal regulations
is required when an employer deducts and withholds
taxes from an employee. See 26 C.F.R. § 31.6051-1 (a)
(2018). Although he may be permitted for the purposes
of calculating his income tax liability for the calendar
year to deduct the expenses that he incurs in connection
with his employment, these deductions are nonetheless
inconsequential in calculating his earned income, as
defined by 26 U.S.C. § 32. Further to this point, the
cases cited by the defendant are distinguishable factu-
ally insofar as they involved the calculation of child
support and alimony payments in circumstances where
no separation agreement existed. Accordingly, we dis-
cern no merit in the defendant’s position that he is self-
employed for the purposes of determining his earned
income under the agreement.
  We now turn to the defendant’s second claim that
the inclusion of his noncash earnings in his earned
income was improper. The defendant submits that it
was not the intent of the parties to include imputed
income in the calculation of additional alimony pay-
ments because such compensation is ‘‘phantom’’ and
not actually available to him. Further, he contends that
the loan he received from his employer was spent on
marital expenses prior to the parties’ divorce and, there-
fore, the financial burden of this debt should be shared
equally. Following a careful review of the record, we
conclude that article 6.2 of the agreement is dispositive
of this issue.3 Specifically, that provision clearly states
that the income imputed to the defendant in connection
with his forgiven debt obligations to Royal Bank is to
be included in his earned income for the purposes of
calculating his additional alimony obligations. Any
claim that this was not the intent of the parties in draft-
ing their agreement is contradicted expressly by the
unambiguous language provided therein.
  We conclude that, in light of the unambiguous lan-
guage in the agreement, the trial court properly found
that the defendant’s earned income was $168,765.91 in
2016, and, thus, he owed additional alimony pursuant
to the parties’ agreement.
                            II
   In her cross appeal, the plaintiff claims that the trial
court incorrectly calculated the defendant’s additional
alimony payments because it failed to include 30 per-
cent of his earned income in excess of $102,000 but
less than $150,000. We agree with the plaintiff and,
accordingly, reverse the judgment of the trial court with
respect to this finding and direct judgment consistent
with this opinion.
   In addressing this claim, we iterate our standard of
review as to a trial court’s interpretation of contractual
terms. ‘‘If a contract is unambiguous within its four
corners, the determination of what the parties intended
by their contractual commitments is a question of law.
. . . When the language of a contract is ambiguous,
[however] the determination of the parties’ intent is a
question of fact, and the trial court’s interpretation is
subject to reversal on appeal only if it is clearly errone-
ous.’’ (Internal quotation marks omitted.) Hirschfeld v.
Machinist, supra, 181 Conn. App. 322–23.
   Applying this standard to the plaintiff’s claim, we
conclude that article 3.2 of the agreement, which pro-
vides the formula for calculating the defendant’s addi-
tional alimony obligations, is unambiguous and requires
the defendant to pay a percentage of all income earned
in excess of $102,000. As indicated previously in this
opinion, the agreement states that the defendant is to
pay ‘‘30 [percent] of earned income in excess of
$102,000 and less than [$150,000]’’; ‘‘20 [percent] of
earned income in excess of $150,000 and less than
$200,000’’; and ‘‘0 [percent] of earned income in excess
of $200,000.’’ In finding that the defendant earned
$168,765.91, the court ordered the defendant to pay an
additional $3753.18 in alimony, which represents 20
percent of the income that the defendant earned in
excess of $150,000. The court failed to include, however,
30 percent of the income that the defendant earned in
excess of $102,000 but less than $150,000, which is
$14,400. We conclude, therefore, that because article
3.2 clearly sets forth a stepdown structure in which the
defendant is required to pay the applicable percentage
of any earned income he had in excess of $102,000, he
was required to pay $14,400 in addition to the 20 percent
of the income he had earned in excess of $150,000,
which the court correctly calculated to be $3753.18.4
   The judgment is reversed in part only as to the amount
of additional alimony owed in 2016 and the case is
remanded with direction to order the defendant to pay
a total of $18,153.18 in additional alimony to the plain-
tiff; the judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     On July 5, 2017, the plaintiff filed a motion for clarification, requesting
that the court correct its order to comply with the provisions of the
agreement. Specifically, the plaintiff argued that the court had failed to
include in its calculation 30 percent of the defendant’s earned income in
excess of $102,000 but less than $150,000. The plaintiff’s motion was denied
without explanation on August 1, 2017.
   2
     In support of his claim that the term ‘‘earned income’’ is ambiguous, the
defendant directs our attention to Lagasse v. Lagasse, Superior Court, judi-
cial district of Stamford-Norwalk, Docket No. FA-XX-XXXXXXX-S (January 16,
2018), in which the term ‘‘gross earned income’’ as used in the parties’
separation agreement was found to be ambiguous. Aside from the fact that
this decision is not controlling on this court, our reading of Lagasse reveals
that the court turned to the Internal Revenue Code for guidance but con-
cluded that there was no specific definition of ‘‘gross earned income.’’ See
id. (‘‘[T]he phrase ‘gross earned income’ . . . is not defined in the . . .
separation agreement . . . or in the Internal Revenue Code. The terms
‘gross income’ and ‘earned income’ are defined in the Code, but the phrase
‘gross earned income’ does not appear anywhere in the statute.’’).
   3
     The defendant also claims that the inclusion of the portion of his noncash
earnings related to his domestic partner’s medical benefits, totaling $7968,
which he receives from his employer, is improper. We do not agree; such
benefits fall within the definition of gross income as it is defined by 26
U.S.C. § 61 (a) and are not excludable under 26 U.S.C. § 106; therefore, the
court properly included this amount in the calculation of the defendant’s
‘‘earned income.’’
   4
     We note that, pursuant to the agreement, these amounts are in addition
to the $3000 per month that the defendant was required to pay irrespective
of his earned income in 2016.